Citation Nr: 9913451	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel








INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the claim of service connection for 
bilateral hearing loss.  The Board remanded the issue in 
November 1997 for further development.

We note that the RO, following a suggestion in the 
Introduction section of the Board's remand, acknowledged the 
receipt of a notice of disagreement on the issue of service 
conection for tinnitus.  A statement of the case (SOC) on 
that issue was provided to the veteran by the RO in December 
1997.  It does not appear that the veteran or his 
representative responded to that SOC, nor has that issue been 
certified on appeal.  Accordingly, service conection for 
tinnitus is not before the Board.

As noted in the November 1997 remand, the veteran, on his 
Form 9, indicated that he desired to testify before a Member 
of the Board at the RO.  Subsequently, in a November 1996 
written statement, he indicated that he instead wished the 
hearing to be held in Washington, D.C.  His request was 
confirmed in a January 1997 letter.  The hearing was 
scheduled to take place in October 1997.  Finally, in a 
letter received by the Board in October 1997, the veteran 
indicated that he would not attend the hearing.  As a result, 
the hearing request is deemed withdrawn.


FINDING OF FACT

The record presents an approximate balance of positive and 
negative evidence as to whether the veteran's currently 
manifested bilateral hearing loss is a result of his exposure 
to high noise levels in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that his bilateral hearing loss is due to disease 
or injury incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An Enlisted Record and Report of Separation, Honorable 
Discharge, indicates the veteran's military occupational 
specialty (MOS) was that of an airplane and engine mechanic, 
and that he attended airplane mechanic school while in 
service.  His Separation Qualification Record, AGO Form 100, 
indicates he served in the capacity of airplane and engine 
mechanic for 36 months, in addition to his two weeks of basic 
training and 15 weeks of airplane mechanic training.

Service medical records are negative for complaints or 
findings of bilateral hearing loss.  Hearing was reported as 
normal on reports of examination at entrance into, and 
discharge from service.

The veteran commenced his original claim of service 
connection for bilateral hearing loss in August 1995.  He 
noted that he worked on an aircraft flight line from 1943 to 
1946, and claimed that hearing loss began in 1944.

In a September 1995 statement, the veteran stated that, 
during his last year in service, when he flew, his ears 
plugged up during descent and he could not hear.  He said he 
still had the problem.  In addition, he described performing 
preflight and repair operations on B-18 and B-24 bombers, as 
well as testing the engines.   He said that a Dr. Schroeder 
had told him that something must have damaged his inner ear 
earlier in life and that he should get a hearing test.

A July 1995 report of VA audiological evaluation, signed by 
N.R. Farrar, Ph.D., reflects pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
65
75
LEFT
20
25
45
75
80

Records and reports of various private medical doctors, 
including a November 1995 report of Paul E. Schroeder, M.D., 
were received.  They are negative for any reference to 
hearing loss.

In his notice of disagreement in February 1996 statement, the 
veteran stated that Dr. Farrar told him that his hearing loss 
was most likely from serving airplanes in service and from 
years of sinus infection.

In his VA Form 9 in July 1996, the veteran stated that he was 
never given a hearing test in service or at discharge.  He 
stated that he believed that aircraft noise, a sinus problem, 
and bronchial asthma, all treated in service, had caused his 
hearing loss.

In a November 1996 report, Dr. Farrar stated that the veteran 
showed a typical bilateral configuration consistent with 
noise-induced hearing impairment.  The doctor noted the 
veteran's report of daily exposure to aircraft engine noise, 
without ear protection, in service.  The doctor added that 
the veteran was currently active rendering daily service at 
the VA Medical Center in Hampton, Virginia, and that his 
primary intent in seeking service connection was to obtain 
hearing aids, not to receive a monetary reward.

In a January 1997 statement, the veteran referred to Dr. 
Farrar's report and asserted that it "clearly shows my 
hearing impairment was caused by working around transport 
planes when I was at Langley Air Force Base.  This is the 
obvious result when working in terrible levels of noise 
without any protection.  I was never in that much noise after 
leaving the service so this is where I lost my hearing."

In November 1997, the Board remanded the issue of service 
connection for bilateral hearing loss, instructing the RO to 
advise the veteran that he could submit written statements 
from medical personnel who, he had stated, would support his 
claim.  The Board noted the veteran's September 1995 
statement that Dr. Schroeder had told him that something must 
have damaged his inner ear earlier in life and that he should 
have his hearing tested.  The RO so advised the veteran by 
letter in October 1998.  There is no reply from the veteran 
of record, and no further medical evidence was submitted.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

The threshold question to be answered in a claim for service 
connection is whether the claimant has presented a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If a claim is not well 
grounded, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability. ).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim for service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet. App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue.  The Board must 
then review the claim on its merits, account for the evidence 
which it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert, supra.  
Once a claim is well grounded, the presumption that opinions 
of physicians in favor of the claim are entitled to full 
weight no longer applies, and it is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet.App. 22, 
30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

We note that, in a VA Form 1-646, Statement of Accredited 
Representation in Appealed Case, filed in May 1997, the 
veteran's representative cited the case of Hensley v. Brown, 
5 Vet.App. 155 (1993).  In that case, the Court noted, in 
pertinent part, that "the evidence supporting a claim of 
direct service connection for . . . hearing disability 
manifested many years after service includes . . . the 
veteran's statements that he suffered significant noise 
exposure working on an aircraft carrier during service . . . 
the veteran's service separation report indicating his 
service with an attack squadron . . . and private physicians' 
reports stating that the veteran's hearing loss was probably 
due to noise trauma, including exposure to jet-aircraft noise 
during service."  Id. at 164.  There, the Court remanded the 
matter for a determination and explanation as to whether the 
evidence was in equipoise under the reasonable-doubt 
doctrine.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

In this case, the record reflects the existence of a current 
hearing disability, as defined under the criteria cited 
above.  And, while service records reflect normal hearing in 
service, they also reflect the veteran was consistently 
exposed to loud noise, and there is competent medical opinion 
evidence of record showing that the current hearing 
disability is consistent with exposure to noise.  We 
recognize that the evidentiary record is not strongly in the 
veteran's favor, in light of the lengthy period after service 
in which no hearing loss was claimed or documented.  However, 
we also recognize his MOS, as an airplane and engine 
mechanic, which would clearly involve extensive exposure to 
loud noise, and that he spent nearly all of his service in 
this capacity.

Having reviewed the record, the Board concludes that the 
unique facts of this case warrant the application of the 
reasonable-doubt doctrine.  Thus, giving every benefit of the 
doubt to the veteran, we find that this medical evidence 
creates a reasonable basis for relating the onset of the 
veteran's current hearing disability to service. 


ORDER

Service connection for bilateral hearing loss is granted.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


 

